OPINION OF THE COURT ON FURTHER REVIEW
COOK, Senior Judge:
The findings of guilty and the sentence are affirmed, however, that portion of the convening authority’s action that purports to order the sentence into execution is disapproved.
In subsequent proceedings conducted under the authority of Article 72, Uniform Code of Military Justice, 10 U.S.C. § 872 and paragraphs 97b and 34, Manual for Courts-Martial, United States, 1969 (Revised edition), the convening authority revoked a suspension he had earlier approved. As we find that those proceedings were not conducted in full compliance with the requirements contained in United States v. Bingham, 3 M.J. 119 (CMA 1977) and United States v. Rozycki, 3 M.J. 127 (CMA 1977), General Court-Martial Order Number 7, Headquarters, 25th Infantry Division, APO San Francisco 96225, dated 9 September 1976, is set aside and the record is returned to the same or a different convening authority to conduct a new vacation proceedings if practicable.
Judge DRIBBEN and Judge DeFORD concur.